295 F.3d 1380
Tony Eugene SAFFOLD, Petitioner-Appellant,v.Thomas L. CAREY,* Respondent-Appellee.
No. 99-15541.
United States Court of Appeals, Ninth Circuit.
July 26, 2002.

Before B. FLETCHER, CANBY, and O'SCANNLAIN, Circuit Judges.

ORDER

1
Appellant's motion for enlargement of time and recall of the mandate is GRANTED IN PART. The mandate of this court that issued on July 9, 2002, is recalled. The order filed by this court on July 8, 2002, is withdrawn and the court sua sponte grants rehearing.


2
The parties are instructed to file simultaneous briefs addressing the following question: What is the proper disposition to be ordered by this court on remand from the Supreme Court of the United States, in light of the Supreme Court's opinion, Carey v. Saffold, ___ U.S. ___, 122 S.Ct. 2134, 153 L.Ed.2d 260 (2002)?


3
The briefs are not to exceed twenty-five (25) double-spaced pages in length, and are to be filed on or before thirty (30) days from the date of filing of this order.



Notes:


*
 Thomas L. Carey is substituted for his predecessor, Anthony NewlandSee Fed. R.App. P. 43(c)(2).